       Case 4:21-cv-01928 Document 1 Filed on 06/11/21 in TXSD Page 1 of 6




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION


THE DELVENTHAL COMPANY                           )   CASE NO. 4:21-cv-1928
an Ohio corporation,                             )
3796 Rockland Circle                             )
Millbury, Ohio 43447,                            )   COMPLAINT WITH JURY DEMAND
                                                 )   ENDORSED HEREON
        Plaintiff,                               )
                                                 )
v.                                               )
                                                 )
PLANT PROCESS EQUIPMENT, INC.                    )
a Texas corporation,                             )
c/o Clark V. Kennedy, Registered Agent           )
280 Reynolds Ave.                                )
League City, Texas 77573                         )
                                                 )
        Defendant.                               )



               COMPLAINT, WITH JURY DEMAND ENDORSED HEREON

                NOW COMES Plaintiff, The Delventhal Company, by and through its

undersigned counsel, and for its Complaint against Defendant, Plant Process Equipment, Inc.,

states and avers as follows:

                                               PARTIES

                1.      Plaintiff, The Delventhal Company ("Plaintiff"), is an Ohio corporation

with its principal place of business located at 3796 Rockland Circle, Millbury, Ohio 43447.

Plaintiff is a citizen of the State of Ohio.
      Case 4:21-cv-01928 Document 1 Filed on 06/11/21 in TXSD Page 2 of 6




                2.    Defendant, Plant Process Equipment, Inc. ("Defendant"), is a Texas

corporation with its principal place of business located at 2525 South Shore Blvd., Ste # 410,

League City, Texas 77573. The registered agent for Defendant is Clark V. Kenney at 280

Reynolds Ave., League City, Texas 77573. Defendant is a citizen of the State of Texas.

                                 JURISDICTION AND VENUE

                3.    Plaintiff is a citizen of the State of Ohio. Defendant is a citizen of the

State of Texas. Therefore, there is complete diversity amongst the opposing parties. The subject

matter of this Complaint concerns damages in excess of Seventy-Five Thousand Dollars

($75,000.00), inclusive of attorneys’ fees. Therefore, Plaintiff invokes the jurisdiction of this

Court pursuant to 28 U.S.C. §1332.

                4.    Venue is appropriate in this Court because the parties entered into a

contract which included a forum selection clause that venue for all proceedings shall be in

Houston, Harris County, Texas.

                                 GENERAL ALLEGATIONS

                5.    Plaintiff restates and realleges each of the above allegations as if fully set

forth herein.

                6.    On or around June 27, 2019, Plaintiff and Defendant entered into a

Purchase Order for Plaintiff to supply products and services to Defendant in the amount of

$77,030.00. (See Purchase Order attached hereto as Exhibit “A”). The Purchase Order states

that it is the “Buyer’s [Defendant’s] and Seller’s [Plaintiff’s] written agreement authorizing

purchase, manufacture (where applicable) and shipment of Goods, including the Purchase Order

cover, these T&Cs [Terms and Conditions], all specifications, attachments and referenced

documents.” (Exhibit A).




                                               -2-
      Case 4:21-cv-01928 Document 1 Filed on 06/11/21 in TXSD Page 3 of 6




                7.    On or around August 14, 2019, Plaintiff and Defendant entered into a

Change Order for Plaintiff to supply additional products and services to Defendant in the amount

of $5,433.00. (See Change Order attached hereto as Exhibit “B”).

                8.    Pursuant to the Purchase Order and the Change Order, Plaintiff agreed to

supply, and did supply, products and services to Defendant in the total amount of $82,463.00.

(See Invoices attached hereto as Exhibit “C” and Exhibit “D”).

                9.    The Invoices require payments to be made to Plaintiff no later than 30

days from invoice date.

                10.   The Purchase Order, Change Order and Invoices constitute a contract

between Plaintiff and Defendant (“Contract”).

                11.   Defendant has made two payments to Plaintiff in the total amount of

$15,000.00 but has failed and refused to pay the remaining amounts owed to Plaintiff. (See

Invoice attached hereto as Exhibit “E”).

                12.   The account is more than 30 days delinquent. As of the time of filing this

action, the sum of $67,463.00 is due from Defendant to Plaintiff. (Exhibit E).

                13.   Demand for payment has been made, but Defendant has not paid.

                14.   Despite demand for payment, Defendant has refused to pay Plaintiff the

amounts owed.

                                           COUNT ONE

                                 BREACH OF CONTRACT

                15.   Plaintiff restates and realleges each of the above allegations as if fully set

forth herein.




                                                -3-
      Case 4:21-cv-01928 Document 1 Filed on 06/11/21 in TXSD Page 4 of 6




               16.     Defendant entered into a Contract with Plaintiff, whereby Defendant

placed orders for products and services from Plaintiff. (Exhibits A – E).

               17.     Plaintiff timely delivered the products and services ordered by Defendant

pursuant to said Contract, and Plaintiff has otherwise fully performed all contractual obligations,

and has satisfied all conditions precedent thereto. (Exhibits A – E).

               18.     Defendant is in breach of the aforementioned Contract by failing and

refusing to pay Plaintiff the remaining amounts owed for the products and services contracted

for, received, and accepted by Defendant in the amount of $67,463.00.

               19.     Despite repeated demands for payment for the products and services

supplied and accepted under said Contract, Defendant has failed and refused to pay Plaintiff the

remaining amounts owed and is thus in breach.

               20.     As a direct and proximate result of Defendant’s aforementioned breach of

the Contract, Plaintiff has been damaged in the amount of $67,463.00, plus interest, attorneys’

fees and court costs that are in excess of $75,000.00 collectively

                                         COUNT TWO

                                    UNJUST ENRICHMENT

               21.     Plaintiff restates and incorporates herein the preceding allegations of its

Complaint as if fully restated herein.

               22.     Alternatively, Defendant has benefitted and has, therefore, been unjustly

enriched by its receipt of products and services from Plaintiff for a total value of $67,463.00

without full payment to Plaintiff. To allow Defendant to retain the products and services without

paying Plaintiff would violate fundamental principles of justice, equity and good conscience.




                                               -4-
      Case 4:21-cv-01928 Document 1 Filed on 06/11/21 in TXSD Page 5 of 6




               23.     As a direct and proximate result of Defendant’s unjust enrichment,

Plaintiff has been injured and is entitled to recover damages from Defendant in the amount of

$67,463.00, plus interest, attorneys’ fees, costs, and expenses.

                                            COUNT THREE

                                REQUEST FOR ATTORNEYS’ FEES

               24.     Plaintiff restates and incorporates herein the preceding allegations of its

Complaint as if fully restated herein.

               25.     As a result of Defendant’s breach of contract, Plaintiff was compelled to

retain counsel in Ohio and Texas to bring this suit, and Plaintiff agreed to pay counsel for legal

services rendered and to be rendered in the preparation and trial of this cause.

               26.     Plaintiff is entitled to recover its necessary and reasonably attorneys' fees

against Defendant pursuant to Texas Civil Practice and Remedies Code §38.001 because

Plaintiff’s claims are based upon a contract. All necessary notices required as a predicate to

Plaintiff’s recovery of attorney's fees have been or are hereby given.

               WHEREFORE, Plaintiff respectfully requests the following relief:

               A.      Judgment against Defendant in the amount of $67,463.00;

               B.      Pre-judgment interest, if, as and when allowed by law;

               C.      Reasonable and necessary attorney's fees;

               D.      Costs of court;

               E.      Post-judgment interest at the legal rate from the date of judgment;
                       and

               F.      Such other and further relief, at law or in equity, to which Plaintiff,
                       may show itself justly entitled or the Court deems proper.




                                                -5-
     Case 4:21-cv-01928 Document 1 Filed on 06/11/21 in TXSD Page 6 of 6




                                 JURY DEMAND

                       Plaintiff hereby requests a jury trial on all issues so triable.



                                       Respectfully submitted,

                                       CAMARA & SIBLEY LLP


Date: June 11, 2021                    By:       /s/ Joseph D. Sibley
                                             Joseph D. Sibley
                                             State Bar No. 24047203
                                             sibley@camarasibley.com
                                             Camara & Sibley LLP
                                             1108 Lavaca St., Ste 110263
                                             Austin, Texas 78701
                                             Telephone: (713) 966-6789
                                             Fax: (713) 583-1131

                                             ATTORNEY IN CHARGE FOR
                                             DEFENDANT THE DELVENTHAL
                                             COMPANY




                                         -6-
